NUMBER 13-08-230-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

WANDA JUNE CRENSHAW MCDANIEL,			Appellant,

v. 


KAREN K. CONNELLY, CHARLES D. HOLLEY, 
AND WELDON HOLLEY, INDIVIDUALLY AND 
AS NEXT FRIENDS OF THELMA SPARKMAN, 		        Appellees.
 

On appeal from the County Court at Law No. 3 
of Nueces County, Texas
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela
Memorandum Opinion by Justice Vela


 Appellant, Wanda June Crenshaw McDaniel appeals an interlocutory order granting
a temporary injunction in favor of Appellees, Karon K. Connelly, Charles D. Holley and
Weldon Holley, individually, and as next friends of Thelma Sparkman ("Sparkman").  By two
issues, McDaniel complains that the order should be dissolved because there was no
evidence to support the trial court's order and because the injunction order fails to define
the acts to be enjoined.  We reverse and remand.
				       I.  Background
	Karon Connelly, Charles D. Holley, and Weldon Holley, individually, and as next
friends of Thelma Sparkman filed suit against Wanda June Crenshaw McDaniel, alleging
claims of libel and slander, fraud, and intentional infliction of emotional distress.  Sparkman
and McDaniel are sisters.  Sparkman, and her children as next friends, assert that McDaniel
"set on a mission to seize Sparkman's assets" and executed a plan to isolate and alienate
Sparkman from her family and friends after the death of Sparkman's husband.  The
pleadings claim that Sparkman is an incapacitated person.  Sparkman also sought
injunctive relief prohibiting McDaniel from communicating or interfering with Sparkman,
including representing herself as Sparkman's caregiver or spokesperson.  After a hearing
where no sworn testimony was introduced,  the trial court granted Sparkman's request for
a temporary injunction.   
					II.  Applicable Law
	A trial court has discretion in deciding whether to grant or deny a temporary
injunction.  Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002).  To obtain a
temporary injunction, the applicant must plead and prove:  (1) a cause of action against the
defendant; (2) a probable right to the relief sought; and (3) probable, imminent, and
irreparable injury.  Id. at 204.  As a prerequisite to a temporary injunction, probable right to
recovery and probable injury must be established by competent evidence adduced at a
hearing.  Millwrights Local Union No. 2484 v. Rust Eng'g Co., 433 S.W.2d 683, 686 (Tex.
1968).  In the absence of an agreement between the parties, the proof required to support
a judgment issuing a temporary injunction may not be made by affidavit.  Id.  A sworn
petition does not constitute evidence.  Id.; Rogers v. Howell, 592 S.W.2d 402, 403 (Tex.
Civ. App.-Dallas 1979, writ ref'd n.r.e.).   
					III. Analysis
	The trial court held a hearing.  However, no evidence was introduced by Sparkman. 
Connelly, Sparkman's attorney and daughter, explained to the court the reasons she was
seeking relief on her mother's behalf.  Connelly was neither sworn as a witness, nor was
the oath waived.  Counsel for McDaniel suggested that an evidentiary hearing was required. 
However, no witnesses were ever sworn. 
	Remarks by counsel are not competent evidence unless the attorney is actually
testifying.  Bay Fin. Sav. Bank v. Brown, 142 S.W.3d 586, 590 (Tex. App.-Texarkana 2004,
no pet.).  No competent evidence was presented showing a probable right to relief or
irreparable injury.  Absent such evidence, we conclude that the trial court abused its
discretion in issuing the temporary injunction.  We sustain appellant's first point of error. 
Because this issue is dispositive, we do not address appellant's second issue.  See Tex.
R.  App.  P. 47.1.
 



					IV.  Conclusion
	The order granting the temporary injunction is reversed, the injunction is dissolved
and the cause is remanded to the trial court.  



 
								ROSE VELA
								Justice

Memorandum Opinion delivered and 
filed this 3rd day of July, 2008.